DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

 Response to Amendment
Claims 1, 7 and 15 have been amended changing the scope and contents of the claim. 
Claims 6, 12 and 20 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,428,335 to Ge et al. (hereinafter Ge) and further in view of U.S. Publication No. 2018/0082401 to Bai et al. (hereinafter Bai).
Regarding independent claim 1, Ge discloses a computer-implemented method (column 13, line 37, “It is understood that the crossing points, end points, and/or other portions of the features discussed above may be registered in a memory device associated with, for example, a computer or other known controller associated with the display device, the imaging device, and/or the software of the present disclosure.”) comprising:
identifying, using the boundary identification model, a first boundary feature within a first image in a set of images (Figure 3, feature 2, column 7, line 50, “and the boundaries of Features 1 and 2 are made up of a series of sequential line segments each having distinct end points.”), wherein the set of images comprises a panoramic view of a scene (figure 3, feature 1, and feature 2 are two different areas which are pieced together which is read as a panorama);
selecting, within the first boundary feature, a first set of points (Figure 3, feature 1, column 9, line 61, “Using crossing point P of FIG. 7 as an example, the intermediate points forming the two inward routes to point P are point A of Feature 1 and point B of Feature 2. These points form the line segments AP and BP, respectively” );
identifying, using the boundary identification model, a second boundary feature within a second image in the set of images (Figure 3, feature 2, column 7, line 50, “and the boundaries of Features 1 and 2 are made up of a series of sequential line segments each having distinct end points.”);
selecting, within the second boundary feature, a second set of points (Figure 3, feature 2, column 9, line 61, “Using crossing point P of FIG. 7 as an example, the intermediate points forming the two inward routes to point P are point A of Feature 1 and point B of Feature 2. These points form the line segments AP and BP, respectively”);
(abstract, “warping a panoramic image to fit a predetermined shape using content-unaware warping techniques;” paragraph 0056, “the image warping system warps an input panoramic image to a circular shape, oval shape ( or other predetermined shape) by imposing a hard boundary constraint reflective of a circle, oval or other predetermined shape”), the circle including the first set of points and the second set of points (Figure 4-6, figure 6 is the output of warping the multiple points (read as multiple sets of points) from figure 4 is exemplified by a rectangle, but noted prior as can possibly be a circle);
and forming, from the first image and the second image, a section of a panoramic image of the scene (figure 6, paragraph 0017, “FIG. 6 illustrates warped panoramic image in accordance with one or more embodiments;”), the forming comprising:
fitting the first set of points and the second set of points on the circle such that the first boundary feature and the second boundary feature form a smooth contour in the section of the panoramic image of the scene (paragraph 0049, “In one or more embodiments, the image warping system forms the mesh grid 502 by connecting adjacent boundary points 302 and interior vertex points 404. Alternatively, in one or more embodiments, the image warping system smooths the lines connecting the boundary points 302 and/ or interior vertex points 404 to avoid noisy or fractal edges or lines of the mesh grid 502.”), (figure 4 and figure 6 are exemplified in a rectangle, but Bai discloses this can also occur on a circle), and
placing the second image in the section of the panoramic image of the scene according to a phase of a point in position of the second set of points on the circle two-dimensional geometrical shape (Figure 4-6, figure 6 is the output of warping the multiple points (read as multiple sets of points) from figure 4 is exemplified by a rectangle, but noted prior as can possibly be a circle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bai in order to warp a panoramic image to fit a predetermined shape (abstract).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Ge in the combination discloses wherein the first set of points comprises three points evenly spaced along the first boundary feature (Figure 3, abstract, “A method of forming a combined feature boundary based on boundaries of first and second overlapping features includes dividing the boundaries of the first and second overlapping features into line segments of known shape, identifying crossing points formed by the line segments;” Column 8, line 1, “into boundaries comprising line segments with end points defined by parametric coordinates, can be explained with respect to Features 1 and 2 illustrated in FIG. 3.”).
(column 6, line 13, “For example, the algorithms and/or other control software of the present disclosure may automatically identify feature images that overlap;” column 13, line 37, “It is understood that the crossing points, end points, and/or other portions of the features discussed above may be registered in a memory device associated with, for example, a computer or other known controller associated with the display device, the imaging device, and/or the software of the present disclosure.”).
Regarding dependent claim 11, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, Ge in the combination further discloses a computer system  comprising one or more processors (column 17, line 65, “a central processor”), one or more computer-readable memories, and one or more computer-readable storage devices (column 13, line 37, “It is understood that the crossing points, end points, and/or other portions of the features discussed above may be registered in a memory device associated with, for example, a computer or other known controller associated with the display device, the imaging device, and/or the software of the present disclosure.”), and program (column 13, line 37, “It is understood that the crossing points, end points, and/or other portions of the features discussed above may be registered in a memory device associated with, for example, a computer or other known controller associated with the display device, the imaging device, and/or the software of the present disclosure.”).
Regarding dependent claim 19, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 


Claims 4, 10, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ge further in view of Bai, and further in view of U.S. Publication No. 2018/0028065 to Elbaz et al. (hereinafter Elbaz).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Ge and Bai in the combination as a whole fail to explicitly disclose wherein the set of images is arranged randomly.
However, Elbaz discloses wherein the set of images is arranged randomly (Paragraph 0184, “For example, scanning procedure (time sharing and sequence) may be varied per case and the system may automatically optimize the scanning resources so as to get high-quality scans and/or more complete reconstructions.”).
(abstract).
Regarding dependent claim 10, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 13, the rejection of claim 7 is incorporated herein. Additionally, Elbaz in the combination further discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system (paragraph 0240, “The techniques may be implemented in computer programs executing on programmable computers that each includes a processor, a storage medium readable by the processor (including volatile and nonvolatile memory and/or storage elements), and suitable input and output devices. Program code is applied to data entered using an input device to perform the functions described and to generate output information.”), and wherein the stored program instructions are transferred over a network from a remote data processing system (Paragraph 0237, “With the exception of the input devices and the display, the other components need not be at the same physical location. Thus, for example, portions of the file storage system could be connected over various local-area or wide-area network media, including telephone lines. Similarly, the input devices and display need not be at the same location as the processor,”).
(paragraph 0240, “The techniques may be implemented in computer programs executing on programmable computers that each includes a processor, a storage medium readable by the processor (including volatile and nonvolatile memory and/or storage elements), and suitable input and output devices. Program code is applied to data entered using an input device to perform the functions described and to generate output information.”), and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Paragraph 0237, “With the exception of the input devices and the display, the other components need not be at the same physical location. Thus, for example, portions of the file storage system could be connected over various local-area or wide-area network media, including telephone lines. Similarly, the input devices and display need not be at the same location as the processor”).
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 

Claims 2, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ge and Bai as applied to claims 1, 7 and 15 respectively above, and further in view of U.S. Patent No. 9,739,783 to Kumar et al. (hereinafter Kumar).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Ge and Bai in the combination as a whole, fail to explicitly disclose further comprising: training, using a set of training images, the boundary identification model, an image in the set of training images comprising an annotated boundary feature.
However, Kumar discloses, further comprising: training (Column 8, line 48, “the computer determines the presence or absence of the target cell using a software module configured with a trained convolutional neural network (CNN).”), using a set of training images, the model, an image in the set of training images comprising an annotated boundary feature (Column 9, line 49, “In some embodiments, the identification comprises a training step. In some embodiments, the identification comprises supervised learning. In some embodiments, the identification comprises using a labeled training data base.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kumar in order to develop a device and system to diagnose and characterize disease in patients (abstract). 

Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 

Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ge further in view of Bai as applied to claims 1, 7, and 15 respectively above, and further in view of a machine translation of WO 2015/165222 to Shim et al. (hereinafter Shim).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Ge and Bai in the combination as a whole fail to explicitly disclose wherein the first image and the second image comprise non-overlapping portions of the panoramic view of the scene.
Shim discloses wherein the first image and the second image comprise non-overlapping portions of the panoramic view of the scene (Abstract, “synthesizing the target background image, the target foreground image, the first non-overlapping image and the second non-overlapping image to obtain a target panoramic image having high resolution.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shim in order to acquire a panoramic image with high resolution (abstract). 

Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668